—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner, who is over the age of 18, commenced this CPLR article 78 proceeding challenging a determination made following a fair hearing denying her request for Medicaid reimbursement for root canal therapy *955on a rear molar. As a Medicaid recipient, petitioner is entitled to essential, not optimal, care. Recognizing that a reasonable alternative course of treatment would be extraction and replacement of the tooth, the Administrative Law Judge found that root canal therapy is not medically necessary. That determination addresses concerns expressed by petitioner’s dentist and is supported by substantial evidence. We have reviewed petitioner’s remaining contention and conclude that it is without merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Major, J.) Present— Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.